DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is US 20130213418 (Tucker hereinafter) and US 4765347 (Sensabaugh hereinafter). However, neither of the prior art references teach or suggest that the reservoir is attached to one or more compartment walls for maintaining its longitudinal position within the compartment, and further, neither of the prior art references teach or suggest a reservoir enclosed entirely within the compartment in the rigid liquid supply housing. 
It is noted that “a reservoir enclosed entirely within rigid liquid supply housing” is interpreted as a reservoir enclosed without interruption (such as without an opening) in a rigid liquid supply housing based on the Applicant Arguments/Remarks filed 3/11/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747